DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/28/2020 and 07/14/2021 have been considered by the examiner.  The submissions are in compliance with the provisions of 37 CFR 1.97.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

http://www.uspto.gov/web/offices/com/sol/og/2005/week47/og200547.htm>), Annex IV, reads as follows:

Descriptive material can be characterized as either "functional descriptive material" or "nonfunctional descriptive material." In this context, "functional descriptive material" consists of data structures and computer programs which impart functionality when employed as a computer component. (The definition of "data structure" is "a physical or logical relationship among data elements, designed to support specific data manipulation functions." The New IEEE Standard Dictionary of Electrical and Electronics Terms 308 (5th ed. 1993).) "Nonfunctional descriptive material" includes but is not limited to music, literary works and a compilation or mere arrangement of data.

When functional descriptive material is recorded on some computer-readable medium it becomes structurally and functionally interrelated to the medium and will be statutory in most cases since use of technology permits the function of the descriptive material to be realized. Compare In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994) (claim to data structure stored on a computer readable medium that increases computer efficiency held statutory) and Warmerdam, 33 F.3d at 1360-61, 31 USPQ2d at 1759 (claim to computer having a specific data structure stored in memory held statutory product-by-process claim) with Warmerdam, 33 F.3d at 1361, 31 USPQ2d at 1760 (claim to a data structure per se held nonstatutory).

In contrast, a claimed computer-readable medium encoded with a computer program is a computer element which defines structural and functional interrelationships between the computer program and the rest of the computer which permit the computer program's functionality to be realized, and is thus statutory. See Lowry, 32 F.3d at 1583-84, 32 USPQ2d at 1035.

Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as follows.  Claim 5 defines a program for use.  However, the claim does not define for example a non-transitory computer-readable medium having a computer program stored thereon configured to cause the processor to perform and are thus non-statutory for that reason (i.e., “When functional descriptive material is recorded on for example some [non-transitory] computer-readable medium it becomes structurally and functionally interrelated to the medium and will be statutory in most cases since use of technology permits the function of the descriptive material to be realized” - See 1300 OG 142 (November 22, 2005, Annex IV(a) in particular).  That is, the scope of the presently claimed program can range from paper on which the program is written, to a program simply contemplated and memorized as an abstract idea.

Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
	The claim recites, inter alia, “a program making an information processor execute…”  After close inspection, the Examiner respectfully notes that the disclosure, discloses in at least paragraphs 0027 - 0029:
[0027] A program that implements processing in the on-board device 10 is provided by a recording medium 101 such as an SD memory card. When the recording medium 101, which stores the program, is set in the drive 100, the program is installed into the auxiliary storage unit 102 from the recording medium 101 via the drive 100. However, the program does not always have to be installed from the recording medium 101 and may be downloaded from another computer via the network. The auxiliary storage unit 102 stores the installed program and also stores necessary files, data, and the like. 
[0028] When a program running command is issued, the memory 103 reads and stores the program from the auxiliary storage unit 102. The CPU 104 implements functions related to the on-board device 10 according to the program stored in the memory 103. The communication device 105 is a device connected to the network by wireless communication. The communication device 105 may be realized by a Data Communication Module (DCM), for example. The display 106 is a liquid crystal display or the like, for example, and shows a graphical user interface (GUI) by the program, and the like. The input device 107 is used by a user to input various operation commands. For example, the input device 107 may be a touchscreen. 
[0029] FIG. 3 is a diagram illustrating a functional configuration example of the on-board device 10 in the embodiment of the disclosure. In FIG. 3, the on-board device 10 includes a first image acquisition section 11, a second image acquisition section 12, a detection section 13, a notification section 14, a warning section 15, a correction section 16, and the like. Each of these sections is realized by processing that is executed when the CPU 104 runs the one or more programs installed in the on-board device 10. The on-board device 10 also uses an image storage section 17. The image storage section 17 can be realized by using the auxiliary storage unit 102 and the like, for example.

In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007)).  If the specification includes written description support, this rejection can be overcome by including the term “nontransitory” in the claim (see USPTO Official Gazette notice 1351 OG 212.).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first acquisition section”, "second acquisition section” and “detection section” in claims 1 - 3; “first acquisition procedure”, "second acquisition procedure” and “detection procedure” in claims 4 - 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitation “first acquisition section”, "second acquisition section” and “detection section” in claims 1 - 3; “first acquisition procedure”, "second acquisition procedure” and “detection procedure” in claims 4 - 5 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  There is inadequate written description for the terms “first acquisition section”, "second acquisition section” and “detection section” in claims 1 - 3; “first acquisition procedure”, "second acquisition procedure” and “detection procedure” in claims 4 - 5.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 2 and 4 – 5 are rejected under 35 U.S.C. 103 as being unpatentable over Lopez-Hinojosa (US PgPub No. 2017/0240110) in view of Assayag (US PgPub No. 2005/0183128).
Regarding claim 1, Lopez-Hinojosa teaches information processor (figures 7 – 9 and 11 - 12; information processor) comprising: a first acquisition section that acquires a first image captured by an imaging device mounted on a vehicle after driving of the vehicle is finished (figure 10 and paragraphs 0092 – 0100; a first acquisition section that acquires a first image captured by an imaging device mounted on a vehicle after driving of the vehicle is finished); a second acquisition section that acquires a second image captured by the imaging device when driving of the vehicle is started (figure 10 and paragraphs 0092 – 0100; a second acquisition section that acquires a second image captured by the imaging device when driving of the vehicle is started).

More specifically, Assayag teaches a detection section that detects misalignment between the first image and the second image (paragraphs 0069 – 0073; a detection section that detects misalignment between the first image and the second image).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Assayag with the teachings of Lopez-Hinojosa because in at least paragraph 0068 Assayag teaches a system of the present embodiment therefore advantageously provides an image movement application for the detection of physical displacement of cameras, as a result of tampering or otherwise thereby improving the system security of Lopez-Hinojosa.

Regarding claim 2, as mentioned above in the discussion of claim 1, Lopez-Hinojosa in view of Assayag teach all of the limitations of the parent claim.  Additionally, Assayag teaches wherein the region is a vehicle (figure 6 and paragraphs 0092 – 0100; vehicle).
However, Lopez-Hinojosa fails to teach wherein the detection section detects the misalignment of a region of a part of the region between the first image and the second image. Assayag, on the other hand teaches wherein the detection section detects the misalignment of a region of a part of the region between the first image and the second image.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Assayag with the teachings of Lopez-Hinojosa because in at least paragraph 0068 Assayag teaches a system of the present embodiment therefore advantageously provides an image movement application for the detection of physical displacement of cameras, as a result of tampering or otherwise thereby improving the system security of Lopez-Hinojosa.

Regarding claim 4, Lopez-Hinojosa teaches a detection method executed by an information processor (figures 7 – 9 and 11 - 12; a detection method executed by an information processor) comprising: a first acquisition procedure for acquiring a first image captured by an imaging device mounted on a vehicle after driving of the vehicle is finished (figure 10 and paragraphs 0092 – 0100; a first acquisition procedure for acquiring a first image captured by an imaging device mounted on a vehicle after driving of the vehicle is finished); a second acquisition procedure for acquiring a second image captured by the imaging device when driving of the vehicle is started (figure 10 and paragraphs 0092 – 0100; a second acquisition procedure for acquiring a second image captured by the imaging device when driving of the vehicle is started).
However, Lopez-Hinojosa fails to teach a detection procedure for detecting misalignment between the first image and the second image. Assayag, on the other hand 
More specifically, Assayag teaches a detection procedure for detecting misalignment between the first image and the second image (paragraphs 0069 – 0073; a detection procedure for detecting misalignment between the first image and the second image).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Assayag with the teachings of Lopez-Hinojosa because in at least paragraph 0068 Assayag teaches a system of the present embodiment therefore advantageously provides an image movement application for the detection of physical displacement of cameras, as a result of tampering or otherwise thereby improving the system security of Lopez-Hinojosa.

Regarding claim 5, Lopez-Hinojosa teaches a program (paragraphs 0022, 0087, 0096 - 0100; program) making an information processor  (figures 7 – 9 and 11 - 12; information processor) execute: a first acquisition procedure for acquiring a first image captured by an imaging device mounted on a vehicle after driving of the vehicle is finished (figure 10 and paragraphs 0092 – 0100; a first acquisition procedure for acquiring a first image captured by an imaging device mounted on a vehicle after driving of the vehicle is finished); a second acquisition procedure for acquiring a second image captured by the imaging device when driving of the vehicle is started (figure 10 and paragraphs 0092 – 0100; a second acquisition procedure for acquiring a second image captured by the imaging device when driving of the vehicle is started).

More specifically, Assayag teaches a detection procedure for detecting misalignment between the first image and the second image (paragraphs 0069 – 0073; a detection procedure for detecting misalignment between the first image and the second image).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Assayag with the teachings of Lopez-Hinojosa because in at least paragraph 0068 Assayag teaches a system of the present embodiment therefore advantageously provides an image movement application for the detection of physical displacement of cameras, as a result of tampering or otherwise thereby improving the system security of Lopez-Hinojosa.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lopez-Hinojosa (US PgPub No. 2017/0240110) in view of Assayag (US PgPub No. 2005/0183128) in view of Wang (US PgPub No. 2019/0248439).
Regarding claim 3, as mentioned above in the discussion of claim 1, Lopez-Hinojosa in view of Assayag teach all of the limitations of the parent claim.
However, Lopez-Hinojosa in view of Assayag fail to teach wherein time after driving of the vehicle is finished is time when a power source of the vehicle is stopped, and time when driving of the vehicle is started is time when the power source of the vehicle is 
More specifically, Wang teaches wherein time after driving of the vehicle is finished is time when a power source of the vehicle is stopped, and time when driving of the vehicle is started is time when the power source of the vehicle is started (paragraph 0033; wherein time after driving of the vehicle is finished is time when a power source of the vehicle is stopped, and time when driving of the vehicle is started is time when the power source of the vehicle is started).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Wang with the teachings of Lopez-Hinojosa in view of Assayag to have a system for only using the camera when needed thereby improving the usability of Lopez-Hinojosa in view of Assayag.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lopez-Hinojosa (US PgPub No. 20190137622) teaches a dashcam mounted on a vehicle.
Muddukrishna (US PgPub No. 20190054880) teaches a camera mounted on a vehicle.
SHAMBIK (US PgPub No. 20170154241) teaches a camera mounted on a vehicle.

Beers (US PgPub No. 20160044240) teaches a camera mounted on a vehicle.
McIntyre (US Patent No. 8854465) teaches a camera mounted on a vehicle.
Ekdahl (US PgPub No. 20080165250) teaches a camera mounted on a vehicle.
Skans (US PgPub No. 20080152232) teaches a camera mounted on a vehicle.
Flook (US PgPub No. 20070247526) teaches a camera mounted on a vehicle.
Naylor (US PgPub No. 20070230798) teaches a camera mounted on a vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Usman A Khan whose telephone number is (571)270-1131.  The examiner can normally be reached on M - Th 5:30 AM - 2 PM, F 5:30 AM - Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 
Usman Khan
/USMAN A KHAN/Primary Examiner, Art Unit 2696
02/22/2022